[jbtceoemploymentagreemen001.jpg]
Exhibit 10.1 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (this “Agreement”)
between John Bean Technologies Corporation, a Delaware corporation (the
“Company”), and Thomas Giacomini (“Executive”) is entered into as of September
20, 2019 (the “Effective Date”). In consideration of the covenants contained
herein, the parties agree as follows: SECTION 1 Employment Period. The Company
hereby agrees to continue Executive in its employ, and Executive hereby agrees
to remain in the employ of the Company, for the period (the “Employment Period”)
commencing on the Effective Date and ending on the fifth (5th) anniversary of
the Effective Date, subject to earlier termination as provided in Section 4
below. The Employment Period shall automatically renew for additional twelve
(12)-month periods unless, no later than one hundred eighty (180) days prior to
the end of the applicable Employment Period, either party gives written notice
of non-renewal to the other, in which case, following the end of the applicable
Employment Period, Executive’s employment will continue on an “at-will” basis
allowing either party to terminate Executive’s employment at any time, for any
reason or no reason, with or without notice; provided, however, that as provided
herein, certain provisions shall survive the expiration of the Employment Period
and the termination of Executive’s employment with the Company and shall remain
in full force and effect thereafter. SECTION 2 Position and Duties. During the
Employment Period, Executive shall serve as the Chairman of the Board, President
and Chief Executive Officer of the Company and shall have the customary duties,
responsibilities and authority of an executive serving in such positions,
including all employees reporting directly or indirectly to Executive, reporting
and subject to the direction of the Board of Directors of the Company (the
“Board”). Executive shall continue to serve as a member of the Board and at each
annual meeting of the Company’s stockholders during the Employment Period when
Executive’s term as a member of the Board expires, the Company shall nominate
Executive to continue to serve as a member of the Board, with such Board service
subject to any required stockholder approval. Notwithstanding the foregoing,
Executive may be removed from the position of Chairman of the Board following
the Board’s reasonable determination that the roles of Chairman and Chief
Executive Officer should not be held by the same individual, provided Executive
remains in the position of President and Chief Executive Officer of the Company
and a member of the Board. During the Employment Period, Executive shall devote
his full business time and efforts to the business and affairs of the Company
and its subsidiaries provided that Executive may devote reasonable time to
activities such as supervision of personal investments and activities involving
professional, charitable, civic, educational, religious and similar types of
activities, speaking engagements, including membership on non- profit boards of
directors, and Executive may continue to serve on the for-profit entity board on
which he serves as of the Effective Date. Executive shall not become a director
of any other for- profit entity without first receiving the approval of the
Nominating and Governance Committee of the Board (the “Nominating and Governance
Committee”). SECTION 3 Compensation and Benefits. a. Base Salary. As
compensation for Executive’s performance of Executive’s duties hereunder, the
Company shall pay to Executive his Base Salary of $930,000 per year, payable in
accordance with the normal payroll practices of the Company, less required
deductions



--------------------------------------------------------------------------------



 
[jbtceoemploymentagreemen002.jpg]
for state and federal withholding tax, social security and all other employment
taxes and payroll deductions. The Base Salary shall be reviewed not less than
annually by the Compensation Committee of the Board (the “Compensation
Committee”) for possible increase (but not decrease), which review shall be
conducted in a manner consistent with the Compensation Committee’s current
practices for the determination of Executive’s Base Salary. The term “Base
Salary” shall refer to the Base Salary as so increased by the Board. b.
Management Incentive Compensation. During the Employment Period, Executive shall
be eligible to participate in the Company’s annual management incentive
compensation plan or such other similar, predecessor, or successor plans as may
be maintained by the Company from time to time (the “Management Incentive
Plan”), with a minimum target annual bonus equal to 120% of Base Salary for each
year in which Executive participates in the Management Incentive Plan (the
“Management Incentive Award”), which target annual bonus percentage of Base
Salary may be increased from time to time by the Compensation Committee. The
actual amount of the annual bonus earned by and payable to Executive in any year
shall be determined upon the satisfaction of goals and objectives established by
the Compensation Committee in consultation with Executive and communicated to
Executive, and shall be subject to such other terms and conditions of the
Management Incentive Plan applicable to senior executives of the Company as in
effect from time to time. Each bonus paid under the Management Incentive Plan
shall be paid to Executive no later than March 15th of the calendar year
following the calendar year in which the bonus is earned. c. Long-Term Incentive
Compensation. During the Employment Period, Executive shall be eligible for, and
shall receive long-term incentive compensation grants and awards under the
Company’s 2017 Incentive Compensation and Stock Plan or such other similar,
predecessor or successor plans as may be maintained by the Company from time to
time (each an “LTIP” and each such grant and award an “LTIP Award”). Such awards
shall be commensurate with Executive’s position, and made at such times and on
such terms as are no less favorable than grants and awards made to senior
executives of the Company generally; provided, however, that in the event
Executive has provided notice of Retirement (as described in Section 4(b)(x)
below), the annual LTIP Award made, if any, during such notice period may be
reduced to take into account Executive’s pending Retirement. d. Other Benefits.
(i) Savings and Retirement Plans. Except as otherwise limited by applicable law,
Executive shall be entitled to participate in all qualified and non-qualified
savings and retirement plans applicable generally to other senior executives of
Company, in accordance with the terms of the plans, as may be amended from time
to time; provided, however, that Executive shall not be eligible to participate
in the Company’s U.S. Pension and Supplemental Executive Retirement Plans (or
any other pension or supplemental executive retirement plans), each of which was
frozen in 2009. (ii) Welfare Benefit Plans. Except as otherwise limited by
applicable law, Executive and/or his eligible dependents shall be eligible to
participate in and shall receive all benefits under the Company’s welfare
benefit plans and programs applicable 2



--------------------------------------------------------------------------------



 
[jbtceoemploymentagreemen003.jpg]
generally to other senior executives of the Company, in accordance with the
terms of the plans, as may be amended from time to time. (iii) Fringe Benefits.
Except as otherwise limited by applicable law, Executive shall be entitled to
such fringe benefits as may be available generally to other senior executives of
the Company. As of the date hereof, such fringe benefits include a financial
counseling allowance of $20,000 per calendar year, an annual executive physical,
medical concierge service and complimentary parking at the Company’s corporate
headquarters. (iv) Vacation. Executive shall be entitled to paid vacation time
consistent with the applicable policies of Company as in effect from time to
time, but in any event no less than four weeks of such vacation per year. (v)
Legal Fees. Company shall reimburse Executive for any reasonable legal fees and
expenses incurred by Executive in connection with the review of this Agreement
and any documents ancillary thereto. (vi) Business Expenses. Subject to Section
15, Executive shall be reimbursed for reasonable travel and other expenses
incurred in the performance of Executive’s duties on behalf of Company in a
manner consistent with the Company’s policies regarding such reimbursements, as
may be in effect from time to time. (vii) Executive Severance Pay Plan;
Executive Severance Agreement. Prior to the Effective Date, Executive was a
participant in the Company’s Executive Severance Pay Plan (the “Executive
Severance Pay Plan”), and party to an Executive Severance Agreement entered into
by the Company and Executive as of September 9, 2013 (the “Executive Severance
Agreement”). Executive’s participation in the Executive Severance Pay Plan and
the Executive Severance Agreement shall be null and void, and of no further
effect, upon the execution of this Agreement. SECTION 4 Termination of
Employment. a. Executive’s employment under this Agreement shall terminate upon
the earlier to occur of (i) the expiration of the term of this Agreement
pursuant to Section 1 hereof; (ii) termination of Executive’s employment by
reason of Executive’s Disability; (iii) termination of Executive’s employment by
the Company for any reason other than due to Disability; (iv) Executive’s death;
or (v) termination of Executive’s employment by Executive for any reason. Upon
the termination of Executive’s employment with the Company for any reason,
Executive shall be deemed to have resigned from the Board and all other
positions with the Company or any of its subsidiaries held by Executive as of
the date immediately preceding his termination of employment. Section 5 hereof
sets forth certain obligations of the Company in the event that Executive’s
employment hereunder is terminated. Certain capitalized terms used in this
Section 4 and in Section 5 hereof are defined in Section 4(b), below. b.
Definitions. For purposes of this Agreement, the following capitalized terms
shall have the meanings set forth below: 3



--------------------------------------------------------------------------------



 
[jbtceoemploymentagreemen004.jpg]
(i) “Accrued Amounts” means (1) Executive’s unpaid Base Salary, (2) Executive’s
unused and accrued vacation pay, earned or accrued through the date of
Executive’s termination, (3) Executive’s business expenses that are reimbursable
pursuant to Section 3(d)(vi) of this Agreement but have not been reimbursed by
the Company as of the Employment Termination Date, (4) the aggregate benefits
accrued by Executive as of the date of Executive’s termination under the John
Bean Technologies Corporation Salaried Employees’ Retirement Program, the John
Bean Technologies Corporation Savings and Investment Plan, the John Bean
Technologies Corporation Salaried Employees’ Equivalent Retirement Plan, the
John Bean Technologies Corporation Non- Qualified Savings and Investment Plan
and other savings and retirement plans sponsored by the Company, pursuant to the
terms of the applicable plan in effect as of the day immediately prior to the
date of Executive’s termination, including, but not limited to, Executive’s
distribution elections and (5) vested awards, if any, granted under the LTIP,
and other incentive arrangements adopted by the Company, subject, in each case,
to the terms of the applicable plan and award agreement. (ii) “Cause” means: (1)
Executive’s willful and continued failure to substantially perform Executive’s
employment duties in any material respect (other than any such failure resulting
from physical or mental incapacity or occurring after issuance by Executive of a
Notice of Termination for Good Reason), after a written demand for substantial
performance is delivered to Executive that specifically identifies the manner in
which the Company believes Executive has failed to perform Executive’s duties,
and after Executive has failed to resume substantial performance of Executive’s
duties on a continuous basis within thirty (30) calendar days of receiving such
demand; (2) Executive’s willfully engaging in conduct which materially breaches
Section 6 of this Agreement or any other willful conduct (other than conduct
covered under (1) above) that is demonstrably and materially injurious to the
Company or a subsidiary; or (3) Executive’s having been convicted of, or
pleading guilty or nolo contendere to, a felony under federal or state law. For
purposes of this Agreement, no act or failure to act on Executive’s part shall
be considered “willful” unless it is done, or omitted to be done, by him in bad
faith or without reasonable belief that his action or omission was in the best
interests of the Company or a subsidiary. Any act or failure to act based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
the advice of counsel for the Company or a subsidiary shall be conclusively
presumed to be done, or omitted to be done, in good faith and in the best
interests of the Company or a subsidiary. 4



--------------------------------------------------------------------------------



 
[jbtceoemploymentagreemen005.jpg]
(iii) “Change in Control” means either a “Change in Ownership,” a “Change in
Effective Control,” or a “Change in Ownership of a Substantial Portion of
Assets,” as defined below: “Change in Ownership”: A Change in Ownership of the
Company occurs on the date that any one person, or more than one Person Acting
as a Group (as defined below), acquires ownership of stock of the Company that,
together with stock held by such person or group, constitutes more than 50% of
the total fair market value or total voting power of the stock of the Company.
However, if any one person, or more than one Person Acting as a Group, is
considered to own more than 50% of the total fair market value or total voting
power of the stock of the Company, the acquisition of additional stock by the
same person or persons is not considered to cause a Change in Ownership of the
Company (or to cause a Change in Effective Control of the Company). An increase
in the percentage of stock owned by any one person, or Persons Acting as a
Group, as a result of a transaction in which the Company acquires its stock in
exchange for property will be treated as an acquisition of stock. This applies
only when there is a transfer of stock of the Company (or issuance of stock of
the Company) and stock in the Company remains outstanding after the transaction.
“Persons Acting as a Group”: Persons will not be considered to be acting as a
group solely because they (i) purchase or own stock of the same corporation at
the same time, or as a result of the same public offering, or (ii) purchase
assets of the same corporation at the same time. However, persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock or assets,
or similar business transaction with the Company. If a person, including an
entity, owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock or assets, or similar transaction, such
shareholder is considered to be acting as a group with other shareholders in a
corporation only with respect to the ownership in that corporation prior to the
transaction giving rise to the change and not with respect to the ownership
interest in the other corporation. “Change in Effective Control”: A Change in
Effective Control of the Company occurs on the date that either – (1) any one
person, or more than one Person Acting as a Group, acquired (or has acquired
during the twelve (12)-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company; or
(2) a majority of members of the Board is replaced during any twelve (12)-month
period by directors whose 5



--------------------------------------------------------------------------------



 
[jbtceoemploymentagreemen006.jpg]
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election. A Change in Effective
Control will have occurred only if Executive is employed by the Company upon the
date of the Change in Effective Control or the Company is liable for the payment
of the benefits hereunder and no other corporation is a majority shareholder of
the Company. Further, in the absence of an event described in paragraph (i) or
(ii), a Change in Effective Control of the Company will not have occurred.
Acquisition of additional control: If any one person, or more than one Person
Acting as a Group, is considered to effectively control the Company, the
acquisition of additional control of the Company by the same person or persons
is not considered to cause a Change in Effective Control of the Company (or to
cause a Change in Ownership of the Company). “Change in Ownership of a
Substantial Portion of Assets”: A Change in Ownership of a Substantial Portion
of Assets occurs on the date that any one person, or more than one Person Acting
as a Group, acquires (or has acquired during the twelve (12)-month period ending
on the date of the most recent acquisition by such person or persons) assets
from the Company that have a total gross fair market value equal to or more than
40% of the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions. For this purpose, gross
fair market value means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets. Transfers to a related person: There is no Change
in Control when there is a transfer to an entity that is controlled by the
shareholders of the Company immediately after the transfer. A transfer of assets
by the Company is not treated as a Change in Ownership of a Substantial Portion
of Assets if the assets are transferred to — (1) a shareholder of the Company
(immediately before the asset transfer) in exchange for or with respect to its
stock; (2) an entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by the Company; (3) a person, or more than one
Person Acting as a Group, that owns, directly or indirectly, 50% or more of the
total value or voting power of all the outstanding stock of the Company; or (4)
an entity, at least 50% of the total value or voting power of which is owned,
directly or indirectly, by a person described in paragraph (3). 6



--------------------------------------------------------------------------------



 
[jbtceoemploymentagreemen007.jpg]
A person’s status is determined immediately after the transfer of the assets.
For example, a transfer to a corporation in which the Company has no ownership
interest before the transaction, but which is a majority-owned subsidiary of the
Company after the transaction is not treated as a Change in Ownership of a
Substantial Portion of Assets of the Company. (iv) “Code” means the Internal
Revenue Code of 1986, as amended from time to time, and any successor thereto.
(v) “Disability” means complete and permanent inability by reason of illness or
accident to perform the duties of the occupation at which Executive was employed
when such disability commenced. (vi) “Disqualifying Event” means (1) Executive’s
willful and continued failure to substantially perform Executive’s employment
duties in any material respect (other than any such failure resulting from
physical or mental incapacity or occurring after issuance by Executive of a
Notice of Termination for Good Reason), after a written demand for substantial
performance is delivered to Executive that specifically identifies the manner in
which the Company believes Executive has failed to perform Executive’s duties,
and after Executive has failed to resume substantial performance of Executive’s
duties on a continuous basis within thirty (30) calendar days of receiving such
demand; (2) Executive’s material breach of Section 6 of this Agreement; (3)
Executive’s willful engaging in conduct that is or is reasonably likely to be
demonstrably injurious to the business or reputation of the Company or a
subsidiary; (4) Executive’s having been convicted of, or pleading guilty or nolo
contendere to, a felony under federal or state law; (5) Executive’s willful
commission of an act of dishonesty, fraud or misappropriation against the
Company or a subsidiary or any customer, employee or vendor of the Company or a
subsidiary; or (6) Executive’s willful breach of his fiduciary duty to the
Company or a subsidiary. (vii) “Employment Termination Date” means the date on
which the employment relationship between Executive and the Company terminates
and Executive experiences a “separation from service” as such term is defined
under Code Section 409A. (viii) “Exchange Act” means the Securities and Exchange
Act of 1934, as amended from time to time, and any successor thereto. (ix) “Good
Reason” means, without Executive’s express written consent, the occurrence of
any one or more of the following: (1) the assignment of Executive to duties
materially inconsistent with Executive’s authorities, duties, responsibilities,
and status (including, without limitation, offices, titles and reporting
requirements) as the President and Chief Executive Officer of the Company
(including, without limitation, any material change in duties or status as a
result of the stock of the Company ceasing to be publicly traded or of the
Company becoming a subsidiary of another 7



--------------------------------------------------------------------------------



 
[jbtceoemploymentagreemen008.jpg]
entity, or any material change in Executive’s reporting relationship, ceasing to
report to the Board of Directors of a publicly traded company), or a material
reduction or alteration in the nature or status of Executive’s authorities,
duties, or responsibilities; (2) the Company’s requiring Executive to be based
at a location which is at least fifty (50) miles further from Executive’s then
current primary residence than is such residence from the office where Executive
is located as of the Effective Date or as the same may be changed from time to
time with Executive’s consent, as applicable, except for required travel on the
Company’s business to an extent substantially consistent with Executive’s
business obligations as of the Effective Date or as the same may be changed from
time to time prior to a Change in Control; (3) a material reduction by the
Company in Executive’s Base Salary or target annual bonus under the Management
Incentive Plan as in effect on the Effective Date or as the same may be
increased from time to time; (4) a material reduction in Executive’s level of
participation in the LTIP from that contemplated by Section 3(c), or in the
level of participation in employee benefit or retirement plans, policies,
practices, or arrangements in which Executive participates from that
contemplated in Section 3(d)(i) and (ii), or, if after a Change in Control, from
the greatest of the levels in place (i) on the Effective Date, (ii) during the
fiscal year immediately preceding the fiscal year of a Change in Control, (iii)
on the date immediately preceding the date of a Change in Control, and (iv)
immediately preceding an event alleged to constitute Good Reason; (5) the
failure of a successor to the Company to assume and agree to perform this
Agreement in all material respects; or (6) any other action or inaction that
constitutes a material breach by the Company of this Agreement. The existence of
Good Reason will not be affected by Executive’s temporary incapacity due to
physical or mental illness not constituting a Disability. Executive’s continued
employment will not constitute a waiver of Executive’s rights with respect to
any circumstance constituting Good Reason. Notwithstanding the above to the
contrary, “Good Reason” for Executive’s separation from employment will exist
only if (1) Executive provides written notice to the Company within ninety (90)
days of the occurrence of any of the above listed events, (ii) the Company fails
to cure the event within thirty (30) days following the Company’s receipt of
Executive’s written notice and (iii) Executive separates from employment 8



--------------------------------------------------------------------------------



 
[jbtceoemploymentagreemen009.jpg]
with the Company effective not later than sixty (60) days after the end of the
Company’s cure period. (x) “Retirement” means the termination of Executive’s
employment at any time on or after September 9, 2023 if such termination is due
to (i) Executive’s voluntary termination after (A) providing at least one (1)
year’s advance notice to the Chair of the Nominating and Governance Committee of
such date of termination (or such shorter period of advance notice as the Board
may in its sole discretion determine to be necessary to provide an orderly
transition of Executive’s duties to a successor) and (B) assisting the Board in
the identification and selection of, and transition of Executive’s duties to a
successor; (ii) Executive’s death or termination due to Disability; (iii) the
Company terminating Executive without Cause; or (iv) Executive terminating
employment for Good Reason. SECTION 5 Obligations of the Company upon
Termination. a. Accrued Amounts. Upon termination of employment for any reason,
Executive shall be entitled to receive the Accrued Amounts and such other
amounts as may be provided in this Section 5. The Company shall pay the Accrued
Amounts described in Section 4(b)(i)(1) through (3) to Executive in a lump sum
in cash within thirty (30) days after the Employment Termination Date. The
Accrued Amounts described in Section 4(b)(i)(4) and (5) shall be determined and
paid in accordance with the terms of the relevant plan, policy or agreement as
applicable to Executive, except as may otherwise be provided in this Agreement.
b. Termination in the Absence of a Disqualifying Event Other than In Connection
with a Change in Control. If, prior to a Change in Control, the Company
terminates Executive in the absence of a Disqualifying Event or Executive
terminates his employment for Good Reason, Executive shall be entitled to
receive (i) an amount equal to two (2) times the sum of Executive’s Base Salary
and annual target bonus amount for the calendar year in which such termination
occurs, (ii) a prorated payment of the applicable annual target bonus for the
calendar year in which such termination occurs, (iii) subject to Executive’s
timely election of continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), an amount equal to the Company’s portion
of the monthly premium for medical and dental coverage, multiplied by eighteen
(18), which Executive may, but is not required to, use to pay for any elected
COBRA coverage or other health care coverage; and (iv) a single lump sum of
$20,000 less any amounts that the Company has previously reimbursed Executive
for financial planning/tax preparation assistance expenses in the calendar year
in which the termination of employment occurs (collectively, the “Severance”).
Except as otherwise provided in clause (iii) above, the Severance shall be paid
in the form of a single lump sum payment as soon as practicable after both (a)
Executive’s Employment Termination Date and (b) the date the Release (as defined
below) becomes effective, but in no event beyond thirty (30) days from such
date; provided that, if any such amounts of the Severance constitute deferred
compensation under Code Section 409A and are payable within a period that spans
two calendar years, such amounts shall be paid in the later calendar year;
provided further that, if Executive is deemed on the Employment Termination Date
to be a “specified employee” within the meaning of Section 409A(a)(2)(B) of the
Code, any such amounts that constitute deferred compensation under Code Section
409A and would otherwise be payable prior to the earlier of (i) the six
(6)-month anniversary of the Employment Termination 9



--------------------------------------------------------------------------------



 
[jbtceoemploymentagreemen010.jpg]
Date and (ii) the date of Executive’s death (the “Delay Period”) shall instead
be paid in a lump sum immediately upon (and not before) the expiration of the
Delay Period. For purposes herein, the Release shall not become effective unless
and until Executive timely executes the Release on or before the date set forth
in the Release and does not subsequently timely revoke the Release under
applicable law. Notwithstanding the foregoing, if it is reasonably demonstrated
by Executive that a termination of employment by the Company other than for
Cause or an event constituting Good Reason was (x) at the request of a third
party who had taken steps reasonably calculated to effect a Change in Control or
(y) otherwise arose in connection with or in anticipation of a Change in
Control, then for purposes of this Section and Section (5)(d), Executive’s
termination date shall be deemed to have occurred immediately after the Change
of Control. c. Effect of Retirement on LTIP Awards. In the event of Executive’s
termination of employment under circumstances constituting a Retirement, the
Company shall cause the unvested portion of each LTIP Award, granted after the
Effective Date of this Agreement, which is held by Executive on the Employment
Termination Date to remain eligible to become earned, vested and paid under the
terms of such LTIP Award as if Executive’s employment had not terminated (unless
under the terms of such LTIP Award the disposition of the LTIP Award is more
favorable to Executive, in which case such more favorable terms shall apply). d.
Termination by the Company without Cause or by Executive for Good Reason after a
Change in Control. If the Company terminates Executive for reasons other than
Cause or Disability within twenty-four (24) calendar months following the month
in which a Change in Control occurs, or if Executive terminates employment with
the Company for Good Reason within twenty-four (24) calendar months following
the month in which a Change in Control occurs, then Executive shall not be
entitled to the Severance set forth in Section (5)(b) above and the Company will
instead pay to Executive and provide him with the following: (i) an amount equal
to three (3) times the highest rate of Executive’s annualized Base Salary in
effect at any time up to and including the Employment Termination Date; (ii) an
amount equal to three (3) times Executive’s highest annualized target Management
Incentive Award granted under the Management Incentive Plan for any plan year up
to and including the plan year in which Executive’s Employment Termination Date
occurs; (iii) an amount equal to the target Management Incentive Award
established for the plan year in which Executive’s Employment Termination Date
occurs, prorated through the Employment Termination Date; and (iv) subject to
applicable law and regulation as of the Employment Termination Date, a
continuation of the Company’s welfare benefits of health care, life, accidental
death and dismemberment, and disability insurance coverage for eighteen (18)
months after the Employment Termination Date. These benefits will be provided to
Executive (and to Executive’s covered spouse and dependents) at the same premium
cost, and at the same coverage level, as in effect as of the date of the Change
in Control. The continuation of these welfare benefits will be discontinued
prior to the end of the eighteen 10



--------------------------------------------------------------------------------



 
[jbtceoemploymentagreemen011.jpg]
(18) month period if Executive has available substantially similar benefits at a
comparable cost from a subsequent employer, as determined by the Compensation
Committee. In addition, the Company will make available for purchase by
Executive continued health care, life and accidental death and dismemberment,
and disability insurance coverage at the same coverage level as in effect as of
the date of the Change in Control for a period of eighteen (18) months beginning
immediately upon the end of the coverage period provided under the foregoing
provisions of this Section 5(d)(iii) (collectively, the “Change in Control
Severance”). Awards granted under the LTIP and other incentive arrangements
adopted by the Company will be treated pursuant to the terms of the applicable
plan and award agreement. Any restrictions imposed by Company stock ownership
guidelines applicable to the sale of the Company’s common stock by executive
officers will not apply to any Awards granted to Executive prior to a Change in
Control under the LTIP or other incentive arrangements adopted by the Company
that vests as a result of the Change in Control in accordance with the terms of
this Agreement. Solely for vesting purposes under the Company’s nonqualified
retirement plans, it will be assumed that Executive’s employment continued
following Executive’s Employment Termination Date for three (3) full years
(i.e., three (3) additional years of service credits will be added for vesting
only). e. Form and Timing of Change in Control Severance. (i) The Change in
Control Severance will be paid in cash to Executive in a single lump sum as soon
as practicable following the Employment Termination Date, but in no event beyond
thirty (30) days from such date; provided, if any such Change in Control
Severance benefits constitute deferred compensation under Section 409A of the
Code and are payable within a period that spans two calendar years, such
benefits shall be paid in the later calendar year; provided further that, if
Executive is deemed on the date of his termination to be a “specified employee”
within the meaning of Section 409A(a)(2)(B) of the Code, any such benefits that
constitute deferred compensation under Section 409A of the Code and would
otherwise be payable prior to the Delay Period shall instead be paid in a lump
sum immediately upon (and not before) the expiration of the Delay Period. (ii)
To the extent any in-kind benefits provided to Executive (or Executive’s
beneficiary, if applicable), or any reimbursement by the Company for expenses
incurred by Executive to obtain such benefits, under Section 5(d) herein
constitute deferred compensation under Section 409A of the Code, (i) all such
reimbursements shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by Executive,
(ii) any right to such reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit, (iii) no such reimbursement,
expenses eligible for reimbursement, or in-kind benefits provided in any taxable
year shall in any way affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, and (iv) if Executive is
deemed on the Employment Termination Date to be a “specified employee” within
the meaning of 11



--------------------------------------------------------------------------------



 
[jbtceoemploymentagreemen012.jpg]
Section 409A(a)(2)(B) of the Code, Executive shall pay the cost of all such
in-kind benefits during the Delay Period and the Company shall reimburse
Executive for such costs immediately upon expiration of the Delay Period. f.
Change in Control Severance Tax Adjustment. (i) In the event that Executive (or
Executive’s beneficiary, if applicable) becomes entitled to Change in Control
Severance benefits or any other payment or benefit under this Agreement, or
under any other agreement with or plan of the Company (in the aggregate, the
“Total Payments”), whether or not Executive has terminated employment with the
Company, if all or any part of the Total Payments will be subject to the tax
imposed by Section 4999 of the Code (or any similar tax that may hereafter be
imposed) (the “Excise Tax”), the Total Payments shall be reduced (but not below
zero) such that the value of the Total Payments shall be one dollar ($1) less
than the maximum amount of payments which Executive may receive without becoming
subject to the tax imposed by Section 4999 of the Code; provided, however, that
the foregoing limitation shall not apply in the event that it is determined that
the Total Payments on an after-tax basis (i.e., after payment of federal, state,
and local income taxes, penalties, interest, and the Excise Tax) if such
limitation is not applied would exceed the after-tax benefits to Executive if
such limitation is applied. Executive shall bear the expense of any and all
Excise Taxes due on any payments that are deemed to be “excess parachute
payments” under Section 280G of the Code. (ii) The determination of whether any
of the Total Payments will be subject to the Excise Tax and the assumptions to
be used in arriving at such determination, shall be made by a nationally
recognized certified public accounting firm that does not serve as an accountant
or auditor for any individual, entity or group effecting the Change in Control
as designated by the Company (the “Accounting Firm”). The Accounting Firm will
provide detailed supporting calculations to the Company and Executive within
fifteen (15) business days of the receipt of notice from Executive or the
Company requesting a calculation hereunder. All fees and expenses of the
Accounting Firm will be paid by the Company. g. Termination for Disability. If
Executive’s employment is terminated due to Disability, Executive’s benefits
will be determined in accordance with the Company’s disability, retirement,
survivor’s benefits, insurance and other applicable plans and programs then in
effect. h. Termination upon Death. If Executive’s employment is terminated due
to death, Executive’s benefits will be determined in accordance with the
Company’s retirement, survivor’s benefits, insurance and other applicable
programs of the Company then in effect. i. Release. As an express condition of
Executive’s right to receive any of the Severance or the Change in Control
Severance benefits, Executive must execute a waiver and release in such form and
containing such terms as shall be required by the Compensation Committee from
time to time, in its sole and absolute discretion, which terms shall include a
waiver and release of claims and reconfirmation of Executive’s non-disclosure,
non-solicitation and non- competition provisions of the Restrictive Covenant
Agreement (as defined below), the form of 12



--------------------------------------------------------------------------------



 
[jbtceoemploymentagreemen013.jpg]
which shall be provided to Executive by the Company (the “Release”). The Release
shall be a complete and general release of any and all of his potential claims
(other than for vested benefits described in this Agreement or any other vested
benefits with the Company and/or its subsidiaries) against the Company, any of
its affiliated companies, and their respective successors and any officers,
employees, agents, directors, attorneys, insurers, underwriters, and assigns of
the Company, its subsidiaries and/or successors hereunder. j. No Mitigation
Required. Executive will not be obligated to seek other employment in mitigation
of the amounts payable or arrangements made under any provision of this
Agreement, and the obtaining of any such other employment will in no event
effect any reduction of the Company’s obligations to make the Severance or the
Change in Control Severance payments and arrangements required to be made under
this Agreement, except to the extent provided in Section 5 and in Section 6 of
this Agreement. k. If Executive dies after becoming entitled to payments and
benefits under this Section 4, all such payments and benefits shall be made to
the trust designated under Executive’s will. SECTION 6 Restrictive Covenants. As
a condition of, and in consideration for the Company entering into this
Agreement and providing compensation and benefits hereunder, on the Effective
Date, Executive shall enter into a Confidential Information, Non Competition,
Non Solicitation and Inventions Agreement (the “Restrictive Covenant
Agreement”), which agreement includes covenants concerning non-disclosure of
confidential information, non-competition, non- solicitation and invention
assignment. Executive agrees to be subject to and bound by all terms and
conditions of the Restrictive Covenant Agreement during the Employment Period
and for twenty-four (24) months thereafter, as if such terms and conditions were
set forth in full herein. References in this Agreement to this Section 6 shall
mean references to the Restrictive Covenant Agreement. In the event of
Executive’s breach of the Restrictive Covenant Agreement, in addition to all
other rights the Company may have hereunder or in law or in equity, all payments
and benefits hereunder shall cease; all options, stock, and other securities
granted by the Company or its successor, including stock obtained through prior
exercise of options, shall be immediately forfeited (whether or not vested), and
the original purchase price, if any, shall be returned to Executive; and all
profits received through exercise of options or sale of stock, and all previous
Severance or Change in Control Severance payments and benefits made or provided
hereunder shall be promptly returned and repaid to the Company. SECTION 7
Insurance and Indemnification. To the fullest extent permitted by law, the
Company will, both during and after the period of Executive’s employment,
indemnify Executive (including by advancing him expenses) for any judgments,
fines, amounts paid in settlement and reasonable expenses, including any
attorneys’ fees, incurred by Executive in connection with the defense of any
lawsuit or other claim to which he is made a party by reason of being (or having
been) an officer, director or employee of the Company or any of its
subsidiaries. Executive will be covered by director and officer liability
insurance to the maximum extent that that insurance covers any officer or
director (or former officer or director) of the Company. The Executive’s rights
under this Section 7 shall not be exclusive and shall be in addition to any
rights Executive may have under the certificate of incorporation, by-laws or
other organizational documents of the Company or any subsidiary. 13



--------------------------------------------------------------------------------



 
[jbtceoemploymentagreemen014.jpg]
SECTION 8 Survival. Sections 4 through 17 hereof shall survive and continue in
full force and effect in accordance with their respective terms, notwithstanding
any termination of the Employment Period. SECTION 9 Notices. Any notice provided
for in this Agreement shall be in writing and shall be delivered (i) personally,
(ii) by certified mail, postage prepaid, (iii) by FedEx or other reputable
courier service regularly providing evidence of delivery (with charges paid by
the party sending the notice) or (iv) by facsimile or a PDF or similar
attachment to an email, provided that such telecopy or email attachment shall be
followed within one (1) business day by delivery of such notice pursuant to
clause (i), (ii) or (iii) above. Any such notice to a party shall be addressed
at the address set forth below (subject to the right of a party to designate a
different address for itself by notice similarly given): If to the Company: John
Bean Technologies Corporation 70 West Madison Street Chicago, Illinois 60602
Attention: Chair, Compensation Committee of the Board of Directors Facsimile:
312-861-7127 If to Executive Thomas Giacomini At the most recent address on file
with the Company SECTION 10 Entire Agreement; Inconsistency. This Agreement
constitutes the entire agreement and understanding between the parties with
respect to the subject matter hereof and supersedes and preempts any prior
understandings, agreements or representations by or between the parties, written
or oral, which may have related in any manner to the subject matter hereof,
including the Employment Agreement between Executive and the Company dated as of
August 22, 2013 and the Executive Severance Agreement. In the event of any
inconsistency between the provisions of this Agreement and any other plan,
program, practice or agreement in which Executive is a participant or a party,
this Agreement shall control. SECTION 11 Successors and Assigns. This Agreement
shall inure to the benefit of and be enforceable by Executive and his heirs,
executors and personal representatives (including any amounts becoming payable
prior to Executive’s death), and the Company and its successors and assigns. Any
successor or assignee of the Company shall assume the liabilities and
obligations of the Company hereunder. SECTION 12 Governing Law. This Agreement
shall be governed by the internal laws (as opposed to the conflicts of law
provisions) of the State of Illinois. SECTION 13 Amendment and Waiver. The
provisions of this Agreement may be amended or waived only with the prior
written consent of the Company and Executive, and no 14



--------------------------------------------------------------------------------



 
[jbtceoemploymentagreemen015.jpg]
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement. SECTION 14 Withholding. All payments and benefits under this
Agreement are subject to withholding of all applicable taxes. SECTION 15 Code
Section 409A. This Agreement is intended to comply with the requirements of
Section 409A of the Code, and shall be interpreted and construed consistently
with such intent. In the event the terms of this Agreement would subject
Executive to taxes or penalties under Section 409A of the Code (“409A
Penalties”), the Company and Executive shall cooperate diligently to amend the
terms of the Agreement to avoid such 409A Penalties, to the extent possible. To
the extent any amounts under this Agreement are payable by reference to
Executive’s “termination of employment” such term and similar terms shall be
deemed to refer to Executive’s “separation from service,” within the meaning of
Section 409A of the Code. Notwithstanding any other provision in this Agreement,
to the extent any payments made or contemplated hereunder constitutes
nonqualified deferred compensation, within the meaning of Section 409A, then (i)
each such payment which is conditioned upon Executive’s execution of a release
and which is to be paid or provided during a designated period that begins in
one taxable year and ends in a second taxable year, shall be paid or provided in
the later of the two taxable years and (ii) if Executive is a specified employee
(within the meaning of Section 409A of the Code) as of the date of Executive’s
separation from service, each such payment that is payable upon Executive’s
separation from service and would have been paid prior to the six (6) month
anniversary of Executive’s separation from service shall be delayed until the
earlier to occur of (A) the first (1st) day of the seventh (7th) month following
Executive’s separation from service or (B) the date of Executive’s death. Any
reimbursement payable to Executive pursuant to this Agreement shall be
conditioned on the submission by Executive of all expense reports reasonably
required by the Company under any applicable expense reimbursement policy, and
shall be paid to Executive within thirty (30) days following receipt of such
expense reports, but in no event later than the last day of the calendar year
following the calendar year in which Executive incurred the reimbursable
expense. Any amount of expenses eligible for reimbursement, or in-kind benefit
provided, during a calendar year shall not affect the amount of expenses
eligible for reimbursement, or in-kind benefit to be provided, during any other
calendar year. The right to any reimbursement or in-kind benefit pursuant to
this Agreement shall not be subject to liquidation or exchange for any other
benefit. SECTION 16 Clawback. The payments to Executive pursuant to this
Agreement are subject to forfeiture, recovery by the Company or other action
pursuant to any clawback or recoupment policy which the Company may adopt from
time to time, including, without limitation, provisions of the 2017 Incentive
Compensation and Stock Plan (as the same may now or hereafter be amended,
supplemented or otherwise modified from time to time, the “ICSP”) or other plans
or agreements governing compensation or incentive awards and any policy which
the Company may adopt or be required to adopt, including under the Dodd-Frank
Wall Street Reform and Consumer Protection Act and implementing rules and
regulations thereunder, or as otherwise required by law. For purposes of the
application of such provisions of the ICSP with respect to the forfeiture of any
awards under the ICSP or the repayment of amounts received with respect to any
award under the ICSP, in each case based upon serious misconduct (or words of
similar import) by Executive, no act, failure to act or conduct by Executive
shall be deemed to be such serious 15



--------------------------------------------------------------------------------



 
[jbtceoemploymentagreemen016.jpg]
misconduct unless such act, failure to act or conduct also constitutes Cause or
Disqualifying Event as defined in this Agreement. SECTION 17 Additional
Provisions Relating to a Change in Control. a. In the event of a Change in
Control: (i) The Company’s obligation to make the payments and the arrangements
provided for herein will be absolute and unconditional, and will not be affected
by any circumstances, including, without limitation, any offset, counterclaim,
recoupment, defense, or other right which the Company may have against Executive
or anyone else. All amounts payable by the Company hereunder will be paid
without notice or demand. Except to the extent provided in Sections 6 and 16 of
this Agreement, each and every payment made hereunder by the Company will be
final, and the Company will not seek to recover all or any part of such payment
from Executive or from whomsoever may be entitled thereto, for any reasons
whatsoever. (ii) Notwithstanding anything in this Agreement to the contrary, if
the Change in Control Severance is paid under this Agreement, no severance
benefits under any program of the Company, other than benefits described in this
Agreement, will be paid to Executive. (iii) To the extent permitted by law, the
Company will pay as incurred within ten (10) days following receipt of an
invoice from Executive, which invoice shall be submitted no later than ninety
(90) days following the date Executive incurs liability for the relevant item,
all reasonable legal fees, costs of litigation, prejudgment interest, and other
expenses incurred in good faith by Executive as a result of the Company’s
refusal to provide the Change in Control Severance benefits to which Executive
becomes entitled under this Agreement, or as a result of the Company’s
contesting the validity, enforceability, or interpretation of this Agreement, or
as a result of any conflict (including, without limitation, conflicts related to
the calculations under Section 5(f) hereof) between the parties pertaining to
this Agreement. The Company’s obligations under this Section 17(a)(iii) shall
apply only to reasonable legal fees, costs of litigation, prejudgment interest,
and other expenses incurred on or before the date that is ten (10) years after
Executive’s death, (b) shall not be subject to liquidation and (c) may not be
exchanged for another benefit. The amount of the legal fees, costs of
litigation, prejudgment interest, and other expenses for which Executive is
entitled to be reimbursed under this Section 17(a)(iii) in any calendar year
shall not affect Executive’s right to reimbursement of any expenses or in-kind
benefits to which Executive is entitled under this Agreement or any other
agreement to which Executive and the Company are parties. b. The Company has
established a trust (which is a grantor trust within the meaning of Sections
671-678 of the Code) for the benefit of Executive and others in the event of a
Change in Control (the “Trust”). (i) The Trust has a trustee, selected by the
Company, and has certain restrictions as to the Company’s ability to amend the
Trust or cancel benefits provided 16



--------------------------------------------------------------------------------



 
[jbtceoemploymentagreemen017.jpg]
thereunder. Any assets contained in the Trust will, at all times, be
specifically subject to the claims of the Company’s general creditors in the
event of bankruptcy or insolvency; such terms are specifically defined within
the provisions of the Trust, along with the required procedure for notifying the
trustee of any bankruptcy or insolvency. (ii) The Company may, but is not
obligated to, deposit assets in the Trust in an amount equal to or less than the
aggregate Change in Control Severance benefits which may become due to Executive
under this Agreement. (iii) As soon as practicable after the Company has
knowledge that a Change in Control is imminent, but no later than the day
immediately preceding the date of a Change in Control, the Company will deposit
assets in such Trust in an amount equal to the estimated aggregate Change in
Control Severance benefits which may become due to Executive under this
Agreement. Such deposited amounts will be reviewed and increased, if necessary,
every six (6) months following a Change in Control to reflect Executive’s
estimated aggregate Change in Control Severance benefits at such time. IN
WITNESS WHEREOF, the parties hereto have executed this Agreement as of the date
first written above. JOHN BEAN TECHNOLOGIES CORPORATION By: /James E. Goodwin/
Name: James E. Goodwin Title: Lead Independent Director EXECUTIVE: /Thomas
Giacomini/ 17



--------------------------------------------------------------------------------



 